Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Claims 22-40 are pending and examined in the current application.


Claim Objections
Claims 27 and 35 are objected to, because dependent claims 27 and 38 recite the same fish feed and fish feed supplement as dependent claims 24 and 35. It is urged to cancel the duplicate claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 22-24, 27 and 29-32 are rejected under 35 U.S.C. 102(b) as being anticipated by Jon et al., (JP 2007-131611 A) (translated from Japanese via IP.com).

Regarding claims 22-24 and 27: Jon discloses providing fish an aquafeed supplemented with 0.1 to 10wt% anti-parasitic composition, where the anti-parasitic composition comprises 50 to 70wt% neem extract (i.e., Azadirachta indica extract) comprising azadirachtin in order to treat, control or prevent any parasite that parasitizes the fish (e.g., ectoparasite) (see Jon abstract; pages 2-6), which reads on the aquafeed recited in the claims.
Regarding claims 29 and 30: Jon discloses neem extracts that does not appear to comprise neem oil (see Jon abstract; pages 2-6). 
Regarding claim 31: Jon discloses providing fish with feed further comprising nutritional supplements (see Jon abstract; pages 2-6).
Regarding claim 32: Jon discloses providing fish with aquafeed supplemented with neem extract without limiting the type of fish to be treated (see Jon abstract; pages 2-6).
In the alternative, the recitation in claim 32 that the aquafeed is for the claimed fish species, is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Jon discloses the aquafeed as presently claimed, it is clear that the aquafeed of Jon would be capable of performing the intended use, i.e. be offered to the fish species, presently claimed as required in the above cited portion of the MPEP.

Claims 33-35, 38 and 40 are rejected under 35 U.S.C. 102(b) as being anticipated by NPL Harikrishnan et al., “Supplementation Diet Containing Probiotics, Herbal and Azadirachtin on Hematological and Biochemical Changes in Cirrhina mrigala Against Aphanomyces invadans” (from Fisheries and Aquaculture Journal, Volume 2010:FAJ-4).

Regarding claims 33-35 and 38: Harikrishnan discloses providing fish an aquafeed supplemented with 0.2wt% Azadirachtin extracted from Azadirachta indica, in order to treat, control or prevent an aquatic mould (i.e., Aphanomyces invadans) infection (see Harikrishnan abstract; pages 1-4), which reads on the aquafeed supplement recited in the claims.
Regarding claim 40: Harikrishnan disclose neem extracts that do not appear to comprise neem oil (see Harikrishnan abstract; pages 1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 25, 26, 28, 36 and 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jon et al., (JP 2007-131611 A) and NPL Harikrishnan et al. in view of Kleeberg (5,695,763). Evidenced by NPL “FAO Specifications and Evaluations for Agricultural Pesticides” (‘FAO’) (from http://www.fao.org/fileadmin/templates/agphome/documents/Pests_Pesticides/Specs/azadirachtin2006.pdf).

Regarding claims 25, 26, 36 and 37: Jon and Harikrishnan disclose a method of treating, controlling, or preventing mould, bacterial and/or other parasitic infections and/or infestations of fish by providing fish aquafeed supplemented with neem extracts which are known to comprise azadirachtin A (see FAO page 1), but Jon and Harikrishnan fail to disclose the method of attaining the neem extracts; However, Kleeberg discloses a method of attaining azadirachtin-rich neem extract by extracting azadirachtin from crushed neem seeds with water and adding a second extraction solution which comprises a non-aqueous solvent which is not miscible with water and has a higher solubility of azadirachtin than water and recovering the concentrated azadirachtin from the second extraction solution, as the extraction method is inexpensive, technically simple and allows high yields of azadirachtin-rich extract (see Kleeberg abstract; column 2, lines 8-11; claim 1). Therefore, it would have been obvious to a skilled artisan to have modified Jon and Harikrishnan and to have attained the azadirachtin extract by the method recited in claims 25, 26, 36 and 37 as such method is inexpensive and technically simple way of attaining high yield of azadirachtin-rich extract.
Regarding claims 28 and 39: Jon and Harikrishnan disclose a method of treating, controlling, or preventing mould, bacterial and/or other parasitic infections and/or infestations of fish by providing fish aquafeed supplemented with neem extracts which are known to comprise azadirachtin A (see FAO page 1), but Jon and Harikrishnan fail to disclose the azadiractin profile of the neem extract recited in claims 28 and 39; However, given the fact that method of attaining azadirachtin-rich extract in Kleeberg is the same as the method of attaining the “neem extract enriched in azadirachtin A” disclosed in the current application (see discussion above), it is examiner’s position that the azadiractin profile recited in claims 28 and 39 is inherently present in Jon and Harikrishnan where the neem extract is attained through the method disclosed in Kleeberg. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792